OFFICE OF THE A’170RNEY GENERAL   OF TEXAS
                         AUSTIN




Llomrable M&ruizaii.Brouzt,Jr.
Grim&#1 Dirtxiet Atmrnry
Parrant county
Fort Uorth, Ooxat
lionor8bl.e
          Mervin ii.Brown, Jr., page 3


     ratlQc in 8 city of 10,000 lnbebitentt or amt.
     Artloh 2968a does epplg to those neu residents
     who do not reside in a city of 10,000 or more
     lnhabitcmtcl.
            "&?tlClG 2955, 8v SIrmndbd,dose apply to PI1
     voters exempt froanpaylag a gel1 tex 4nd who ~01811
     hem ree:deC In thlt etato ona ya6.r ne%t preced-
     l.ngen slectlon and the Uet 01x month4 withtn
     th4 dlrtrlct or couuty in which he or she offers
     to vote and who r44ides in e cl,tg end uho doer
     PGsider In a city of 10,000 lnhabltentr or s.

           '%iehove advised tbs Tar Colleator bnd As-
     testor that he thould lstue ruoh poll L8X cxemp-
     tion certifiO(lte#Co ell retldentt  uho h8ve moved
     to T8rronC County from outride of the Dtete of
     T4x8r subsequent to Je~uary 1, 1942, even thou@i
     they may h8ve nkovedvlthin the llaaitt of the oity
     of &Pt WOPth (e city Cd SCW8 then lo,wo      In-
     tcbitantt)    and we ho4 ldvftc tuoh
                                      d   Fax Collea-
     tar UU$ Atrsttor th8C the failure to dettgarrt4
     iriBrCfoLe 2966 thot4 ‘VbO 4r4 8%4qt f&m the
     peymenc of e poll tu beoeute he or she vas not
     a retident of the &late ol Teue on the ftitt
     dey of Juwnry prcoedfag itr levP doee not pre-
     o&de thocr reeldizq in 4 arty al more then
     10,000 inhabltsntc from obtainlq exemption
     c8Ptlfleetea.
          “The Quectlon hat elto tirltent&tto l&ether
     timve who hwre noved to Tarrent County from out-
     tlde of the Stete of Taxer tubtequent to Febmar$
     1, 1942, and who have not lived in the Steto of
     Te%et for one ye&z et the timt th8y Op zy for
     their 4xempClon oertlfioatet we entlt% d to
     such 4xeubptianaartifl~4tet. In our opfniola.
     in ViOlI Of thG pPOVftfOnt CCUdAtfMd iA &tic14
     VI, Seotlon 2, of the CcuwtLtution, 8nd Artlale
     2955, ac amended, Chow perronr would ueverChe-
     lett be qu4liiXed rl4or;ortIf Chey heve ~@14eCL
     in thy Stat4 of Texat for oue yeeu!prior to the
     d8te of eny election uhiah mf.&@tbe h4ld dWm
     the year 13k3. E~WGV~P, einae Artfcl4 2955 pro-
     vider Chat they muffth8ve plleunrptfon  cePCiflcat8
lionorebl4IUrvin IL Bpowi,,Jr., me               4


     if th4y rstlde in 8 tmbn of 10,000 lahebltantt
    or 10~4 to be 4blr to vete, we hwe Advlted thlt
    the Tax ~oll4ctor 8ad hutaetor ehould Us0 lttw
    exdagtlon oertifia*tee to thlt clat8 of ntv reti-
    dentt under the reercmiq 4ont8irud in the opin-
    ion of the AttPTn4y Oenei%l detsd JCmuery 14,
    1938, rddretted  to Hr. B. W&I& Xauffrprrp,       oaCrlr?-
    ma, Terr8nt County Demmw.lo           3txeoutiv8 Caritt84,
    wharein it uaw h4ld on page 3 of au&s oplaiorrthat
    *u&438* rho voul6 not 8ttUn their treaty-flrrt
    birth&y prior to the Sirtt day of Bebruuy in
    my one ye&, but who would beoome twenty-arm
    per    of age after Juunry tlrlrtpftrtt         ot twh
    ~yeer ~6  prior to the 4ak  of aa ekotion         dur-
    bg thW yew vould be eatltled to AA l          xeaptiar,
     4ertifioate         ror
                      tu4h uwA4m),  at the 0pinLM
     *tated,  'mutt usttoipek him blxthdey la obtcl8-
     Ir ig
        twh l48ptloA            rertlfie~t4.b        In like m8aaeC.
     tush    ~8v retidentt      ubo ha& nQt beon in the State
     ortuw         for QM      per   prinr,toJAAuwy~l,   l$911,
    but vho vould lame th8 rewUe4              a4   upI4
     length of twldm44           @or    to   m   ll44 r ion   In
     th8 yew 19X5, met antl4ipate the- b4coming
     l qwliiled   4letsEor by attuaing   4 fear’0 rwi-
     deedL~~voultl      be entJl;b& to tush exempt&m
                     .
                ‘We vouS4 lpprealUe r o w86vLI~
                                              w ifo ur
     lQviao to the Wx CoUeotor Aaulhsurottw      oi 'Lu-
     raat County on there tuo mattert it   8orrect. Jltny
     Uwutaadt       of MU      retidentt are mu locetml In
     Tarr8at Countyp Mvhag           moved here to v&c in the
     verww            plenti aud cm th8 twiout
                  d8fewe                         d4f4nte
        of44tt.  hlaPg4 poPtion0s themu       rraathe
    r t&e of Califernla aad other etrtee. t8turrlly,
    there vi11 b8 erwh for poll tuue Md exeq$loAe
    crrtificrtst   during the month of Jum~rg, AA~
     inetmucb      at the dudllne      ex#.ttt 011Jaauu7 31,
     l943,   th4 tlnm It thot vithin vhieh me say ob-
     teLn tit&t  opinion en6 Itt we thit year.'
          Xn Opinf@n    Wo. O-4348 thLt depuctpsnt b&t hereto-
tore ruled aa queatlant    very rl.Ulap to the Quettlant pm-
sented ia your lngulrp. SA v1av cbschit o~iaion &Rd the &U-
thorltim sited th4relA you ere r&rgmat?uliy Advised t&At thoee